In a proceeding pursuant to SCEA 1809 to determine the validity of a claim against the respondent, the petitioners appeal, as limited by their brief, from so much of an order of the Surrogate’s Court, Kings County (Tomei, A.S.), dated March 18, 2005, as, upon a decision of the same court (Feinberg, S.) dated February 17, 2005, granted the respondent’s motion for summary judgment dismissing the petition to the extent that it sought reimbursement of certain moneys.
Ordered that the order is affirmed insofar as appealed from, with costs.
After the respondent made out its prima facie case for summary judgment dismissing the petitioners’ claim pursuant to SCEA article 18, the petitioners failed to come forward with evidentiary proof demonstrating the existence of a triable issue of fact. Accordingly, the respondent was properly awarded summary judgment dismissing the petition to the extent that it sought reimbursement of certain moneys (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Zuckerman v City of New York, 49 NY2d 557 [1980]; Matter of Casessa, 298 AD2d 518, 519 [2002]).
The petitioners’ remaining contentions are without merit. Luciano, J.E, Rivera, Lifson and Covello, JJ., concur.